672 F.2d 425
UNITED STATES of America, Plaintiff-Appellee,v.Jeffery Todd MARSHALL and Louis James Sterrenberg,Defendants-Appellants.
No. 78-5664.
United States Court of Appeals,Fifth Circuit.*
April 5, 1982.

Peter F. K. Baraban, Joseph Mincberg, Miami, Fla., A. Raymond Randolph, Jr., Washington, D. C., for defendants-appellants.
Kevin M. Moore, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before COLEMAN, TJOFLAT and HILL, Circuit Judges.
PER CURIAM:


1
In United States v. Marshall, 609 F.2d 152 (5th Cir. 1980), this case was remanded to the district court for further proceedings touching upon the motion to suppress.


2
The district judge gave prompt attention to the matter and, after the further proceedings contemplated in our remand, prepared and filed a detailed written order with necessary findings.  The motion to suppress was denied; the verdicts and judgments were reinstated.


3
The case was resubmitted to this panel for final review, as directed.  Thereafter, in September 1981 and in December 1981 counsel supplied this court with supplemental authorities and raised issues not theretofore presented.


4
We have examined the record, the district court's order, on remand, denying motion to suppress, and the additional submission of counsel.  We do not read Robbins v. California, --- U.S. ----, 101 S.Ct. 2841, 69 L.Ed.2d 744 (1981), or its progeny as prohibiting the search here under consideration.  The obviousness of the nature of the contents of the packages discovered aboard the vessel in the environment wherein they were discovered equates the discovery of the packages with the discovery of their contents.


5
With that observation, the judgment of the district court is affirmed on the basis of Judge King's Order filed October 10, 1980.



*
 Former Fifth Circuit Case; (Section 9(1) of Public Law 96-452-October 14, 1980)